 

Case 5:16-cV-01221-F.]S-TWD Document 90 Filed 01/07/19 Page 1 of 1

__ 211 West Jefferson Street, Suite 20
u arman l||| Syracuse,NY13202-2680
LAW FI RMLLP _ Phone; (315) 474 2943

Fax: (315) 474-0235
wWW.sugarman|aw.com

January 7, 2019
(via CM/ECF system)
Hon. The'rese Wiley Dancks
U.S. Magistrate Judge
Northern District of New York
Federal Building and U.S. Courthouse
PO Box 7346
Syracuse, NY 13261

RE: Dixie, Srnith & Talbert v. Antonacci, et al
Case No.: 5:16-cv-01221 FJS-TWD
Our File: 810042

Dear Judge Dancks:

As per Text Order 89, this office Was directed to report to your Honor regarding the scheduling of
depositions/settlement on or before January 12, 2019.

On January 7, 2019, the parties conducted an in-person meeting and telephone conference to discuss
outstanding issues. The plaintiffs desire to conduct non-party depositions of various Witnesses prior to
conducting the party depositions The County of Onondaga and Mr. Antonacci disagree With this
practice and in good faith could not resolve this disagreement lt was our understanding that the Court
directed us to schedule the party depositions The parties Would like a conference With the Court to
address this issue.

As l have also previously advised you in correspondence, the parties as an alternative, have been
discussing settlement options. Significant progress has been made, but it is the opinion of the parties,
We need assistance As suggested by the Court, We could use one final meeting and take a shot at a
global resolution of the matter. Once depositions begin, the likelihood of settlement, in this Writer’s
opinion, Will evaporate.

As such, the parties would request a conference to discuss the above issues as soon as possible.

 

_/ /aui v. Munin
" \-- “' pmullin@sugarmanlaw.com

Direct Dial: 315-362-8932
PVMZmbk

cc: All Counsel of Record

Printed on 100% Recycled Papcr

SERVICE BY FAX NOT ACCEPTED

 

